[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 14 
Respondent is a membership corporation, not a fraternal organization. It uses the real property in question for rental purposes and profit. It does not, therefore, come under the first part of section 4, subdivision 6 (formerly 7) of the Tax Law (Cons. Laws, ch. 60). The property is not used exclusively for charitable or benevolent purposes, and it is not used exclusively for meetings, and the net income is not used exclusively to build and maintain a home for the members of the corporation; therefore, the real property is not exempt under the second part of section 4, subdivision 6. (Cf. People ex rel. Masonic HallAssn. v. White, 218 App. Div. 38; affirmed, 244 N.Y. 564.) (See, also, Matter of Syracuse Masonic Temple, 270 N.Y. 8, handed down herewith.)
The judgment of the Appellate Division should be reversed and that of the Special Term affirmed, with costs in this court and in the Appellate Division.
CRANE, Ch. J., O'BRIEN, HUBBS, CROUCH, LOUGHRAN and FINCH, JJ., concur; LEHMAN, J., not sitting.
Judgment accordingly. *Page 16